PER CURIAM:
All Kamalzadeh, appointed counsel for Fernando Nino in this appeal of the denial of Nino’s motion to reduce his sentence, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assess*713ment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the denial of Nino’s motion to reduce his sentence is AFFIRMED.